DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a ground contact force measurement processing unit,” “a ground contact surface image capture processing unit,” and “a slip amount calculation processing unit,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 8, the claim fails to recite that the computer program product is non-transitory.  As such the claim may be reasonably interpreted as being drawn to a signal, which is non-statutory subject matter.
The rejection may be overcome by amending independent claim 8 to recite “ A non-transitory computer program product…”.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
1. A tire testing apparatus of drum type, comprising:
a drum having, on a circumferential outer surface thereof, a sensor for measuring a ground contact force of a tire and a transparent portion; 
an image capturing device for capturing, from inside of the drum and through the transparent portion, an image of the ground contact surface of the tire; 
a ground contact force measurement processing unit for measuring a ground contact force of the tire in planner contact with the sensor; 
a ground contact surface image capture processing unit for capturing an image of the ground contact surface by the image capturing device when the tire comes into planner contact with the transparent portion.; and 
a slip amount calculation processing unit which calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load.  
The bolded abstract idea is an algorithm.  Note that the additional elements of for “measuring a ground contact force of a tire and a transparent portion,” “capturing, from inside of the drum and through the transparent portion, an image of the ground contact surface of the tire,” “measuring a ground contact force of the tire in planner contact with the sensor,” “capturing an image of the ground contact surface by the image capturing device when the tire comes into planner contact with the transparent portion” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). 
Step 2A: Prong 2
The sensor, drum, an image capturing device, a ground contact force measurement processing unit, a ground contact surface image capture processing unit are additional elements. The limitation of “calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different loads” in the context of this claim may encompasses the user performing evaluation through mathematical calculations regarding a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the specification details use of a slip amount calculation processing unit to perform the method–using a processor to perform calculating steps. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Also, the sensor, drum, image capturing device, ground contact force measurement processing unit, ground contact surface image capture processing unit are recited at a high-level of generality. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Also, the sensor, drum, an image capturing device, a ground contact force measurement processing unit, and a ground contact surface image capture processing unit are additional elements, but it is just generics element that does not amount to significantly more than the judicial exception. Therefore, claim 1 is not patent eligible.
Independent claim 8 similarly recites “a ground contact surface image capture processing unit which captures an image of a ground contact surface of a tire through a transparent potion by an image capturing device arranged inside of a drum of a tire testing apparatus of drum type, the drum having, on a circumferential outer surface thereof, a sensor for measuring a ground contact force of a tire and a transparent portion, a ground contact force measurement processing unit which measures a ground contact force of a tire in contact with the sensor; and a slip amount calculation processing unit which calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load,” which amount to an abstract idea as discussed above with respect to claim 1.  
“a ground contact surface image capture processing unit which captures an image of a ground contact surface of a tire through a transparent potion by an image capturing device arranged inside of a drum of a tire testing apparatus of drum type, the drum having, on a circumferential outer surface thereof, a sensor for measuring a ground contact force of a tire and a transparent portion, a ground contact force measurement processing unit which measures a ground contact force of a tire in contact with the sensor” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).  Further, the sensor, drum, an image capturing device, a ground contact force measurement processing unit, a ground contact surface image capture processing unit are additional elements.  Thus, the claim recites an abstract idea.
Independent claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the evaluating (or calculating) steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 8 is also not patent eligible.
Dependent claims 2-7 are likewise also not patent eligible.  The limitations of claims 2-7 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 1-7 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (US 10,048,171 B2, hereinafter referred to as “Kuwayama”) in view of Kurata et al. (JP 4198610 B2, hereinafter referred to as “Kurata”).
Regarding claim 1, Kuwayama teaches a tire testing apparatus of drum type, comprising: a drum having, on a circumferential outer surface thereof, a sensor for measuring a ground contact force of a tire (col. 4, lines 41-44: as a measurement unit, a three-component force sensor 3 capable of measuring the ground contact pressure P, width direction shear stress τx, and circumferential shear stress τy of the tire T is embedded in the rotating drum 1; col. 5, line 1-6: the processing device 4 processes the results of measurements input from the three-component force sensor 3, i.e. measurement data, and calculates the ground contact pressure distribution, width direction shear stress distribution, and circumferential shear stress distribution in the ground contact region between the tire T and the rotating drum 1); a ground contact force measurement processing unit for measuring a ground contact force of the tire in planner contact with the sensor (col. 5, lines 7-17: the processing device 4 can apply visualization processing to the resulting ground contact pressure distribution, width direction shear stress distribution, and circumferential shear stress distribution of the tire T for display on a monitor.  The processing device 4 is not limited to the above configuration, and as long as the results of measurements by the three-component force sensor 3 can be processed to obtain the ground contact properties of the tire T, a processing device provided with a different data analysis program, for example, may be used).  
Kuwayama does not specifically teach that the drum includes a transparent portion; an image capturing device for capturing, from inside of the drum and through the transparent portion; an image of the ground contact surface of the tire; ground contact surface image capture processing unit for capturing an image of the ground contact surface by the image capturing device when the tire comes into planner contact with the transparent portion; and a slip amount calculation processing unit which calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load.  
However, Kurata teaches that the drum includes a transparent portion (page 2, lines 34-38: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured); an image capturing device for capturing, from inside of the drum and through the transparent portion, an image of the ground contact surface of the tire (page 2, lines 34-38: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured); a ground contact surface image capture processing unit for capturing an image of the ground contact surface by the image capturing device when the tire comes into planner contact with the transparent portion (page 2, lines 44-48: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured, and image display means for displaying a plurality of images captured, to correspond to the image displayed on the image display means); and a slip amount calculation processing unit which calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load (page 2, lines 34-38; page 2, lines 44-48; see above; page 3, lines 32-33: as a result, the amount and direction of slipping on the road surface of the test tire surface and the contact pressure of the test tire can be accurately and easily measured; page 3, lines 32-33: as a result, the amount and direction of slipping on the road surface of the test tire surface and the contact pressure of the test tire can be accurately and easily measured).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparent portion and image capturing device such as are described in Kurata into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (page 2, lines 4-5).
Regarding claim 4, Kuwayama in view of Kurata teaches all the limitation of claim 1, in addition, Kuwayama teaches that the tire testing apparatus: detects an angle θT of a tire shaft that supports the tire and an angle θD of a drum shaft that supports the drum (col. 5, lines 60-64: a rotary encoder 8 is mounted on the drum shaft 2a as the measurement unit side rotational position detection unit. This rotary encoder 8 can detect the rotational position of the three-component force sensor 3 (measurement unit) embedded in the rotating drum 1; coil. 6, lines 4-6: a rotary encoder 9 is mounted on the spindle 5a as the rotational position detection unit on the tire side. The rotary encoder 9 can detect the rotational position of the tire T; col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B); and controls rotation of the tire and/or the drum (col. 4, lines 34-36: the drum drive unit 2 can also control the rotational velocity Vd of the rotating drum 1; col. 5, lines 33-34: the tire drive unit 6 can also control the rotational velocity Vt of the tire T) so that there occurs a timing when the relationships θT=θ0 and θD=θ1 are satisfied and a timing when the relationships θT=θ0 and θD=θ2 are satisfied , where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft when the image capturing device becomes capable of capturing the ground contact surface of the tire through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor (col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B).
Although Kuwayama does not explicitly teach that there occurs a timing when the relationships θT=θ0 and θD=θ1 are satisfied and a timing when the relationships θT=θ0 and θD=θ2 are satisfied , where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft when the image capturing device becomes capable of capturing the ground contact surface of the tire through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor, Kuwayama teaches that the rotary encoder detects the rotational position of the three-component force sensor as an angle of rotation with reference to the reference position and therefore that the timing associated with the relationship such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to use the above features in order to control rotation of the tire and/or the drum.
Regarding claim 6, Kuwayama in view of Kurata teaches all the limitation of claim 1, in addition, Kuwayama teaches that the tire testing apparatus sets a rotation speed of the drum when the ground contact force measured by the sensor is small to be slower than a rotation speed of the drum when the ground contact force measured by the sensor is large (col. 11, lines 45-49: During measurement, the rotational velocity Vt of the tire T and the rotational velocity Vd of the rotating drum 1 need not be set to the same speed. Rather, the rotational velocity Vt of the tire T and the rotational velocity Vd of the rotating drum 1 may differ).  
Although Kuwayama does not explicitly teach that the tire testing apparatus sets a rotation speed of the drum when the ground contact force measured by the sensor is small to be slower than a rotation speed of the drum when the ground contact force measured by the sensor is large, Kuwayama teaches that rotation of velocity of the tire and drum may differ during the measurement and therefore that the rotation speed of drum based on the ground contact force such as is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to apply the above features in order to improve the accuracy of the tire testing.
Regarding claim 8, Kuwayama teaches the drum having, on a circumferential outer surface thereof, a sensor for measuring a ground contact force of a tire and a transparent portion, a ground contact force measurement processing unit which measures a ground contact force of a tire in contact with the sensor (col. 4, lines 41-44: as a measurement unit, a three-component force sensor 3 capable of measuring the ground contact pressure P, width direction shear stress τx, and circumferential shear stress τy of the tire T is embedded in the rotating drum 1; col. 5, line 1-6: the processing device 4 processes the results of measurements input from the three-component force sensor 3, i.e. measurement data, and calculates the ground contact pressure distribution, width direction shear stress distribution, and circumferential shear stress distribution in the ground contact region between the tire T and the rotating drum 1).  
Kuwayama does not specifically teach a program for causing a computer to function as: a ground contact surface image capture processing unit which captures an image of a ground contact surface of a tire through a transparent potion by an image capturing device arranged inside of a drum of a tire testing apparatus of drum type and a slip amount calculation processing unit which calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load.
However, Kurata teaches a program for causing a computer to function as (page 4, line 51: the computer stores at least image processing software for performing pattern matching): a ground contact surface image capture processing unit which captures an image of a ground contact surface of a tire through a transparent potion by an image capturing device arranged inside of a drum of a tire testing apparatus of drum type (page 2, lines 34-38: a transparent part that enables photographing, or a photographing part provided with a through hole, and a texture of a ground contact surface of the test tire that rolls on the test road surface until the test tire is grounded through the photographing part and then separated. a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured) and a slip amount calculation processing unit which calculates a slip amount based on a displacement of a corresponding location which corresponds to a ground contact surface of a tire for which a measurement is made by the ground contact force measurement processing unit and which is in an image information of the ground contact surface of the tire under a different load (page 2, lines 34-38; page 2, lines 44-48; see claim 1 above; page 3, lines 32-33: as a result, the amount and direction of slipping on the road surface of the test tire surface and the contact pressure of the test tire can be accurately and easily measured; page 8, lines 35-41: the sensor for measuring the force and the video camera for measuring the slip are installed separately, and the measurement point on the contact surface is set for each point. Since the rotation start position was set so as to contact the sensor and the force and slip were measured, the test was run twice for each measurement point, so the test time was long and the measurement timing of force and slip was shifted. Although the problem that the difference in the condition of the two times deteriorates the reproduction accuracy was observed, the ground contact portion measuring apparatus 10 of the present embodiment can measure the component force and the slip at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground contact surface image capture processing unit such as is described in Kurata into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (page 2, lines 4-5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (US 10,048,171 B2, hereinafter referred to as “Kuwayama”) in view of Kurata et al. (JP 4198610 B2, hereinafter referred to as “Kurata”) further in view of Pien (US 2011/0310273 A1, hereinafter referred to as “Pien”).
Regarding claim 2, Kuwayama in view of Kurata teaches all the limitation of claim 1, in addition, Kurata teaches that the slip amount calculation processing unit calculates a displacement of corresponding points in two or more image information each page 3, lines 32-33; page 8, lines 35-41: see claim 1 above; page 2, lines 49-51: a photographing means for a plurality of images continuously photographed while, storage means for storing a plurality of images captured, and image display means for displaying a plurality of images captured, to correspond to the image displayed on the image display means and instruction means for instructing a measurement position used in the pattern matching Te, the stored image, and based on the indicated measurement position, operation by pattern matching the displacement of the ground surface).  
Kurata does not specifically teach two or more image information each is subjected to edging execution and edging execution processing unit for performing edging execution 
 However, Pien teaches the edging execution and edging execution processing unit (para. [0051]: referring to FIGS. 3A and 3B, in Step 220, the processing unit 150 performs an edging procedure to edge the captured image (Step 222), and then calculates an amount of graph blocks or content of edging elements in the edged image (Step 224 or Step 226), and takes the calculated amount of the graph blocks or content of the edging elements as the amount of the objects), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the edging execution processing unit  such as is described in Pien and the slip amount calculation processing unit such as is described in Kurata into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (Kurata, page 2, lines 4-5) and determine a resolution for storing a captured image by analyzing an amount of objects in the captured image, that is, determines whether to zoom in/out the captured image or whether to lower a resolution of the image capturing device (Pien, para. [0031]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (US 10,048,171 B2, hereinafter referred to as “Kuwayama”) in view of Kurata et al. (JP 4198610 B2, hereinafter referred to as “Kurata”) further in view of Pien (US 2011/0310273 A1, hereinafter referred to as “Pien”) further in view of Davison et al. (US 6668082 B1, hereinafter referred to as “Davison”).
Regarding claim 3, Kuwayama in view of Kurata and Pien teaches all the limitation of claim 2, in addition, Kurata teaches the slip amount calculation processing unit (page 3, lines 32-33; page 8, lines 35-41: see claim 1 above).  Further Pien teaches the edging execution (para. [0051]: see claim 2 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the edging execution processing unit  such as is described in Pien and the slip amount calculation processing unit such as is described in Kurata into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (Kurata, page 2, lines 4-5) and determine a resolution for storing a captured image by analyzing an amount of objects in the captured image, that is, determines whether to zoom in/out the captured image or whether to lower a resolution of the image capturing device (Pien, para. [0031]).
Kurata and Pien do not teach dividing a first image information into a plurality of areas and performing a process of matching the divided areas each with a second image information subjected to the edging execution; and calculates a displacement by calculating coordinates of a points at a predetermined location in the divided area and coordinates of a corresponding point in the area which matches therewith . 
However, Davison teaches dividing a first image information into a plurality of areas (col. 19, lines 19-21: at step S162, CPU 4 divides the first image into a series of grid squares of size 25 pixels by 25 pixels, and sets a flag for each square to indicate that the square is “empty”. FIG. 19 illustrates an image divided into grid squares) and performing a process of matching the divided areas each with a second image information subjected to the edging execution (col. 19, lines 31-36: When the second image in the sequence (the image taken at position L3 in the example of FIG. 2) is the first image in the pair under consideration, it will be seen from FIG. 7 that points may have been matched with the preceding image (the first image in the sequence) by automatic initial feature matching at step S52); and calculates a displacement by calculating coordinates of a points at a predetermined location in the divided area and coordinates of a corresponding point in the area which matches therewith (col. 26, lines 20-26: at step S253, CPU 4 tests the calculated physical fundamental matrix against each pair of points that were used to calculate the fundamental matrix at step S250. This is done by calculating an approximation to the 4D Euclidean distance (in the concatenated image coordinates) of the 4D point representing each pair of points from the surface representing the physical fundamental matrix)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diving image, performing the process of matching and calculating a displacement  such as are described in Davison into the system of Kuwayama, Kurata and Pien, in order to provide an image processing apparatus and method for determining matching features in images of an object and/or an apparatus and method for calculating the positions at which the images were taken (col. 2, lines 23-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama in view of Kurata further in view of Osawa (JP 201726468 A, hereinafter referred to as “Osawa”).
Regarding claim 7, Kuwayama in view of Kurata teaches all the limitation of claim 1, Kuwayama and Kurata do not specifically teach that the drum or the tire is made movable relatively in a lateral direction with respect to a rotational direction of the drum.
However, Osawa teaches that the drum or the tire is made movable relatively in a lateral direction with respect to a rotational direction of the drum (page, 5, lines 1-3: when the measurement is completed by rotating the tire 50 a predetermined number of times, the tire 50 is automatically moved (laterally moved) in the axial direction with respect to the drum 6. The lateral movement distance may be set at equal intervals obtained by dividing the tire width by a predetermined number).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drum or the tire such as is described in Osawa into the system of Kuwayama and Kurata, in order to provide a method for measuring ground contact characteristics, in which a measurement point on a tire surface can be arbitrarily changed during rolling of the tire (page 2, lines 45-46).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama in view of Kurata further in view of Sumiya et al. (US 6,263,728 B1, hereinafter referred to as “Sumiya”).
Regarding claim 5, Kuwayama in view of Kurata teaches all the limitation of claim 1, in addition, Kuwayama teach that the tire testing apparatus: measures an angle θT of the tire shaft which supports the tire and an angle θD of the drum shaft which supports the drum (col. 5, lines 60-64: a rotary encoder 8 is mounted on the drum shaft 2a as the measurement unit side rotational position detection unit. This rotary encoder 8 can detect the rotational position of the three-component force sensor 3 (measurement unit) embedded in the rotating drum 1; coil. 6, lines 4-6: a rotary encoder 9 is mounted on the spindle 5a as the rotational position detection unit on the tire side. The rotary encoder 9 can detect the rotational position of the tire T; col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B) and when the relationships θT=θ0 and θD=θ1 are satisfied and a ground contact force when the relationships θT=θ0 and θD=θ2 are satisfied, where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft when the image capturing device becomes capable of capturing the ground contact surface of the tire through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor (col. 6, line 64-67: as illustrated in FIG. 3, the position directly below the load, where the rotating drum 1 and the tire T are in contact, is designated as a reference position B. The rotary encoder 8 detects the rotational position of the three-component force sensor 3 as an angle of rotation with reference to the reference position B).
Although Kuwayama does not explicitly teach that there occurs a timing when the relationships θT=θ0 and θD=θ1 are satisfied and a timing when the relationships θT=θ0 and θD=θ2 are satisfied , where θ0 is an angle from a reference point of the tire shaft when the tire is in contact with the drum, θD is an angle from a reference point of the drum shaft when the image capturing device becomes capable of capturing the ground contact surface of the tire through the transparent portion, and θ2 is an angle from a reference point of the drum shaft when the ground contact surface of the tire comes into contact with the sensor, Kuwayama teaches that the rotary encoder detects the rotational position of the three-component force sensor as an angle of rotation with reference to the reference position.  Therefore, a timing based on relationship such as  is described above would be an obvious variation of such method.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuwayama to apply the above features in order to control rotation of the tire and/or the drum.
Kuwayama does not teach calculating a wear energy by using a slip amount calculated based on two or more image information.
However, Kurata teaches the slip amount calculated based on two or more image information (page 3, lines 32-33; page 8, lines 35-41: see claim 1 above; page 2, lines 49-51: see claim 2 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the t slip amount calculated based on two or more image information such as are described in Kurata into Kuwayama, in order to measure a slip amount on a road surface of a tire tread during rolling of the tire, and a tire (page 2, lines 4-5).
Kuwayama and Kurata do not specifically teach calculating a wear energy by using a slip amount.
However, Sumiya teaches calculating a wear energy by using a slip amount (col. 2, line 64- col. 3, line 4: the tire rubber index calculating method measures, by the frictional energy measuring device that measures the frictional energy of the sample on the basis of the shear force and the slippage of the tire contact patch, the amount of wear of the sample in the measurement conditioned that has been set on the basis of the frictional energy of the sample that was measured and the frictional energy of the tire, and calculates the rubber index; col. 7, line 13-27: the frictional energy measuring device 14 measures the frictional energy of the contact patch of the sample, whose size is significantly smaller than that of the tire, and not the tire itself, so it is preferred that the resolution of the camera that images the contact patch of the sample and the sampling rate of the imaging be made higher than in the case of measuring the frictional energy of the contact patch of the tire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating a wear energy by using a slip amount such as is described in Sumiya into the system of Kuwayama and Kurata, in order to analyze frictional energy in a contact surface of rolling tire which is dissipated as wear of tread rubber (col. lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858